VAN HOOMISSEN, J.
Father petitions for reconsideration of our decision in this case. See Jacobson and Jacobson, 84 Or App 704, 735 P2d 627 (1987). We grant reconsideration solely to consider a trial court exhibit (Exhibit U) which we did not consider before because we found that it was not part of the record on appeal. See 84 Or App at 707 n 2. Father’s motion to supplement the record to include Exhibit U had been allowed; however, the exhibit had not been transmitted to us by the trial court. It has now been transmitted.
We have reexamined the record, including Exhibit U, and adhere to our original decision.